This is an appeal from an order granting a preliminary injunction on reading the bill, answer and affidavits filed.
The injunction restrains the defendant, until the further order of the court, from using the name "Old Staten Island" or any other name or words similar thereto, and from interfering with the complainant's business in the manner alleged in the bill, and also from continuing in the operation of its business at No. 925 Broad street, Newark, under a name containing the words "Old Staten Island" or any name or words similar thereto, c.
The bill alleges that complainant acquired its business in 1924, and the rights to use the name "Staten Island" from others who acquired it from a corporation which had used the name for fifty years; that the words "Staten Island" had acquired a particular trade meaning in the business; that (since February 3d of the present year) defendant conducts and operates a business at No. 925 Broad street, Newark, *Page 703 
under its name containing the words "Staten Island"; that the general appearance of the name as used by the defendant is calculated to deceive the general public, and that defendant fraudulently designs to procure the custom and trade of the complainant and has solicited customers of the complainant; that complainant has suffered irreparable damage from the use of the name by the defendant, which is greatly prejudicial to the business of the complainant, and that unless the imitation is discontinued it will ultimately destroy the character and standing of the complainant's name and business and will mean complainant's business ruin.
Now, as we look upon the answer and defendant's affidavits, the material facts in the bill upon which the complainant's equity depends, are met by a full, explicit and circumstantial denial under oath. Such being the case, a preliminary injunction should not have been granted. Citizens Coach Co. v. Camden HorseRailroad Co., 29 N.J. Eq. 299; Meyer v. Somerville Water Co.,79 N.J. Eq. 613.
The order under review will be reversed.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, JJ. 14. *Page 704